Citation Nr: 0634836	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from May 16, 2003, to May 
22, 2003, at St. Luke's Regional Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  He is a Vietnam Era veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho, which denied the benefits sought on appeal.

In May 2005, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  The veteran received medical care at St. Luke's Regional 
Medical Center from May 16, 2003 to May 22, 2003.

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  A VA facility was not feasibly available at the time the 
veteran received treatment at St. Luke's Regional Medical 
Center from May 16, 2003, to May 22, 2003. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from May 16, 
2003, to May 22, 2003, have been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran requests payment or reimbursement of unauthorized 
medical expenses for emergency treatment at St. Luke's 
Regional Center from May 16, 2003, to May 22, 2003.  Records 
from St. Luke's Regional Medical Center indicate that the 
veteran was admitted to the emergency department with 
complaints of severe abdominal pain.  An abdominal CT scan 
was performed which showed an aortic dissection, and the 
veteran was admitted to intensive care for medical 
management.  Upon discharge, the veteran was diagnosed as 
having acute type III aortic dissection.

It is not contended or shown that the veteran has established 
service connection for the disability for which he received 
medical care from May 16, 2003, to May 23, 2003, at St. 
Luke's Regional Medical Center.  Therefore, payment or 
reimbursement for private medical care provided on May 16, 
2003, to May 23 2003, is not permitted under the provisions 
of  38 U.S.C.A. § 1728.  Payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008 (2006).

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment  
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

The veteran's claim was denied by VAMC on the basis that VA 
facilities were feasibly available.  In reaching the 
decision, VAMC relied on two physicians who stated that VA 
facilities were available and could have treated the 
veteran's condition.  The physicians stated in August 2003 
that "VAMC does evaluate and treat [abdominal aortic 
aneurysms] . . . . [f]urthermore, [the] veteran could have 
insisted on VAMC evaluation or clearance before transport to 
St. Luke's RMC."

The veteran contends that no VA facility was feasibly 
available.  During the May 2005 hearing, the veteran 
testified that on May 16, 2003, he started having severe pain 
in his abdomen.  He explained that the pain was radiating 
down to his sides and into his back.  The veteran called 911 
and the paramedics arrived at his residence.  He explained to 
the paramedics that he wanted to be transported to a VA 
hospital.  The veteran stated that the paramedics informed 
him that if he goes to the VA hospital first, they will 
subsequently send him to St. Luke's Regional Medical Center.  
The veteran testified that he was reluctant about going to 
St. Luke's, but he felt he was taking medical advice at the 
time and decided to be transported to the facility.

A May 16, 2003, Prehospital Patient Care Report from the 
attending paramedics, confirms that the veteran requested 
transportation to the VA hospital.  The report stated that 
EMS advised the veteran of the lack of interventional care 
available at the VA hospital for his condition, and the 
veteran changed his previous request and consented to 
transport to St. Luke's Regional Medical Center.

The Board notes that during the hearing, the veteran 
testified that approximately a week after his hospital stay 
at St. Luke's, he had a sensation in his abdomen.  The 
veteran explained that he called VA, and VA told him to go to 
the VA emergency room for treatment.  He stated that when he 
followed up at the VA emergency room, they sent him to St. 
Luke's for a CT scan.

Under 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. 
§ 17.1002(b).  See also Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part. 

The veteran stated that he was experiencing symptoms of 
severe abdominal pain and nausea such that he felt that he 
was suffering from a heart attack.  Given the apparent 
emergent nature of the veteran's condition, and the fact that 
paramedics advised him that the VA hospital would have to 
transport him to St. Luke's because of a lack of 
interventional care available to handle this condition, the 
Board is satisfied that a VA medical facility was not 
feasibly available.  This is further supported by the fact 
that when the veteran incurred pain in his abdomen after his 
initial treatment at St. Luke's, the VAMC sent him back to 
St. Luke's for further testing.  The probative medical 
evidence including the veteran's hearing testimony clearly 
outweighs the two physicians' conclusory statements 
concerning VAMC feasibility.  

In sum, the Board finds that the veteran meets criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment from May 16, 2003, to 
May 22, 2003, because the preponderance of the evidence shows 
that the treatment was for symptoms perceived to be so 
serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not available.  As 
such, the benefit sought on appeal is granted. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from May 16, 2003, to May 22, 2003, 
at St. Luke's Regional Medical Center is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


